Citation Nr: 0030598	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a major depressive 
disorder with anxious mood, to include post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  At that time, the veteran was 
assigned a 30 percent rating for a major depressive disorder, 
and he claimed that such disorder had increased in severity.  
In June 1999, the Board remanded the case back to the RO for 
additional development.  Pursuant to the development 
requested by the Board's June 1999 Remand Order, the veteran 
was assigned an increased 50 percent evaluation, and the 
characterization of his psychiatric disability was modified 
to include PTSD by a June 2000 rating decision.  The veteran 
has continued his appeal, and the case has been returned to 
the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected major depressive disorder 
with anxious mood, to include PTSD, is objectively shown to 
be productive of not more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; some impairment of short- and long-term memory, and 
with some difficulty in establishing and maintaining 
effective work and social relationships.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's major depressive disorder with anxious mood, to 
include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Codes 9411, 9434 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed that his service-connected 
psychiatric disorder, now diagnosed as a major depressive 
disorder with anxious mood, and to include PTSD, is more 
disabling than the currently assigned 50 percent disability 
evaluation.  Following a review of the evidence contained in 
the veteran's claims file, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and personal 
statements offered by the veteran in support of his claim.  
The Board is unaware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically service connection for what was characterized as 
a nervous disorder diagnosed as an anxiety reaction was 
granted by an April 1974 rating decision.  A 10 percent 
evaluation was assigned, effective from January 1973.  By a 
May 1996 rating decision, the veteran was granted an 
increased 30 percent evaluation, effective from November 15, 
1995, for what was then characterized as a major depressive 
disorder with anxious mood.  

On December 15, 1997, the veteran underwent a pre-scheduled 
VA rating examination to determine the current status of his 
service-connected psychiatric disorder.  By a January 1998 
rating decision, the RO continued the assigned 30 percent 
evaluation.  The veteran appealed that decision, contending 
that the severity of his service-connected psychiatric 
disability was more disabling than reflected by the 30 
percent rating.  

In June 1999, the Board remanded the case with respect to the 
claim for an increased rating for the service-connected 
psychiatric disorder to the RO for additional development.  
Pursuant to the development undertaken as directed by the 
Board's June 1999 Remand Order, PTSD was incorporated into 
the veteran's service-connected psychiatric disability.  
Further, by a June 2000 rating decision, the veteran's 
assigned disability rating was increased to 50 percent, 
effective from December 15, 1997, the date of the VA rating 
examination.  The veteran has continued his appeal, 
contending in substance, that the severity of his psychiatric 
disability warrants assignment of a disability rating in 
excess of the currently assigned 50 percent.  

Clinical treatment records dating from January 1975 through 
May 1996 show that since the May 1996 rating decision which 
granted an increased 30 percent evaluation, the veteran 
reported experiencing increased symptoms concerning his 
psychiatric disorder, including increased nightmares, 
depression, difficulty in making friends, and that he was 
withdrawn from society.  The veteran was noted to have worked 
for more than 24 years with General Motors, but as of 
February 1996, 

he was not then working, and was seeing a psychiatrist 
provided by his employer for stress relief.  The veteran also 
indicated that he had been married for more than 17 years to 
his second wife, but that they were experiencing problems due 
to his symptoms.  He was generally observed to be fully 
oriented and coherent, able to maintain good eye contact, had 
appropriate affect, and had fair judgment and insight.  The 
veteran's memory was not grossly impaired.  

A letter dated in April 1996 was received from Paul Fatell, 
Ph.D., stating that he had been treating the veteran on a 
weekly outpatient basis since January 1996, and that the 
veteran had delayed PTSD.  According to Dr. Fatell, the 
veteran reexperienced traumatic events (recurrent and 
intrusive recollections of the event), persistent avoidance 
of stimuli associated with the trauma, in he had diminished 
interest in significant activities, and was hypervigilant 
with exaggerated startle response.  Dr. Fatell offered that 
such symptomatology was the result of the veteran's Vietnam 
War experiences.  

The veteran had undergone a VA rating examination in April 
1996.  The report of that examination shows that the veteran 
had been employed with General Motors for the past 24 years 
as an electrician.  At that time, the veteran indicated that 
he had been married for the past 17 years to his second wife 
and had three children.  He stated that although they had 
experienced difficulties, his wife did not believe in 
divorce.  The veteran reported feeling moody and angry, and 
noted that he was increasingly irritated easily and sometimes 
depressed.  The veteran indicated that he experienced 
difficulty falling asleep and was then taking Zoloft.  On 
examination, the veteran was observed to be alert and fully 
oriented, and cooperative.  Personal hygiene was good, mood 
was characterized as "fine", and affect was appropriate.  
There was no evidence of hypomanic or manic symptomatology.  
No evidence of thought or speech disorder was indicated.  The 
veteran's judgment was characterized as "fair," although he 
was not found to have insight into his problems.  The veteran 
denied having suicidal or homicidal ideation.  The examiner 
concluded with a relevant diagnosis of major depressive 
disorder with anxious mood.  He also 

offered an Axis V global assessment of functioning (GAF) 
score of 65.  Under the America Psychiatric Association's 
Diagnostic and Statistical Manual, Fourth Edition Revised 
(1994) (DSM-IV), a GAF score of 65 suggests some mild 
symptoms of a psychiatric disorder (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

The report of the December 1997 VA rating examination shows 
that the veteran indicated that he had lately been feeling 
moody and angry, and was easily irritated, often taking out 
his feelings on others.  His medication consisted of Zoloft 
and BuSpar.  Generally, the veteran reported experiencing 
restlessness and overall excitation.  Throughout the 
examination, the veteran appeared to have a decreased ability 
to control his speech and emotion.  The veteran was polite 
and cooperative, but was characterized as plainly excited.  
On examination, the veteran was found to be fully alert with 
normal grooming, and he was observed to wear clothing with 
thematic emblems of his military service.  The veteran 
indicated that he maintained his employment status at General 
Motors, but also reported that he had been off work due to 
two knee surgeries, and indicated that he might apply for 
total disability pension due to his knee and other medical 
problems.  When the veteran began recounting his Vietnam 
experiences, the examiner indicated that he appeared to lose 
control.  There was also some superficial element of 
exaggeration.  On attempting to describe some sort of combat 
actions in Vietnam, the veteran was observed to stop speaking 
and appeared to be overwrought.  The veteran reported having 
considered suicide, but indicated that he was unable to 
commit such an act.  He denied hearing voices, but did 
indicate that he heard explosions.  Objectively, the examiner 
stated that the veteran seemed excited and nearly hypomanic, 
but was fully oriented, and had good recall and mathematical 
ability.  The examiner concluded with an Axis I diagnosis of 
major depression by history, and likely a type II bipolar 
disorder.  He also offered an Axis V GAF score of 65.  The 
examiner 

went on to state that the veteran's case appeared to be "out 
of control."  He offered that the veteran's self-directed 
medications may have been converting his depression into 
hypomanic states.  He indicated that the veteran appeared to 
be hypomanic at that time, and at the limits of his personal 
control.  There also appeared to be some racing of thoughts 
and rather labile emotional expression.  

In response to the Board's June 1999 Remand Order, the 
veteran submitted a signed records release form in order to 
obtain treatment records from Dr. Fatell.  In September 1999, 
a letter from the RO was sent to Dr. Fatell requesting that 
he provide records pertaining to treatment of the veteran's 
psychiatric disorder.  A letter from the RO had also been 
sent to the veteran advising him of the need to obtain the 
relevant treatment records from Dr. Fatell.  As of June 2000, 
no response to the RO's request for treatment records had 
been received from Dr. Fatell.  

The veteran underwent a VA rating examination in December 
1999.  The report of that examination shows that the veteran 
had been on medical leave from General Motors for the past 
year, and expected to be retired in May 2000.  The veteran 
was placed on disability after a third knee surgery, and he 
remained married to his wife of 21 years.  The veteran 
described his relationship with his wife as "great" and 
indicated that she had been extremely supportive.  The 
veteran indicated that he spent most of his time around his 
house, helping with household chores.  He indicated that he 
drove his three children to school, and spent his remaining 
time shooting at a rifle range or reading.  The veteran 
stated that he enjoyed hunting, that he had decreased sexual 
desire, and had gained weight due to inactivity resulting 
from knee surgery.  

The veteran reported experiencing anger and bitterness 
towards prior VA rating examiners.  The veteran reported 
experiencing flashbacks more than nightmares, and that he saw 
things that others did not see.  According to the veteran, he 
experienced nightmares which disturbed his sleep and at 
times, he would awaken and go outside to "check his 
perimeter."  He indicated that although he would 

become depressed, he did not have any thoughts of suicide, 
but would tend to become withdrawn and tend to isolate 
himself.  The veteran denied any auditory or visual 
hallucinations, and did not offer any delusional or bizarre 
beliefs.  He denied using alcohol or drugs.  

On examination, the veteran was observed to be moderately 
obese, and was dressed in black with clothes adorned with 
military-motif patches and emblems.  The veteran was noted to 
have appropriate hygiene, and he was observed to be clean and 
tidy.  Affect was anxious, and he broke down upon discussing 
Vietnam or traumatic experiences there.  However, the veteran 
was able to contain himself.  His speech was coherent and to 
the point, without any pressure, and was normal in rate and 
volume.  Mood was anxious and at times dysphoric, and the 
thought processes were goal directed.  There was no bizarre 
ideation indicated, and the veteran did not have delusional 
beliefs.  He denied any auditory or visual hallucinations, 
and his experiences of hearing voices and seeing things 
seemed to be more of sensory accidents, rather than actual 
hallucinations.  The veteran reported experiencing flashbacks 
and nightmares, and offered his opinion that he was easily 
startled if he was approached from the rear.  Otherwise, the 
veteran was found to be alert and fully oriented, and 
appeared to have no cognitive impairment.  The examiner 
concluded with an Axis I diagnosis of an anxiety disorder, 
and it was recommended that given his symptomatology he 
should be scheduled to undergo a PTSD battery examination.  
The examiner also offered an Axis V GAF score of 55.  Per 
DSM-IV, a GAF score of 55 is suggestive of moderate symptoms 
of a psychiatric disorder (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty with social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  In 
an addendum to the examination report, the examiner offered 
that the veteran's Axis I diagnosis should be changed to 
PTSD, and that such disorder represented a moderately severe 
impairment of psychosocial and occupational functioning. 

The regulations pertaining to the evaluative criteria for 
PTSD and major depression 

are codified at 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 
9434 (1999).  (In that regard, the Board points out here that 
the evaluative criteria for major depression, anxiety, and 
PTSD are the same, although each psychiatric disability is 
assigned a separate diagnostic code).  Under the criteria for 
rating major depression with anxiety, to include PTSD, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9434 (1999).  

Applying the regulations governing psychiatric disabilities 
to the evidence of record, the Board concludes that the 
assigned 50 percent evaluation currently in effect is 
appropriate, and that the preponderance of the evidence is 
against a higher rating under any diagnostic code.  The Board 
observes that the veteran's symptomatology as reflected in 
the report of the rating examination of that date shows that 
the veteran had reported feeling moody and angry, and that he 
was taking medication to relieve his symptoms.  While the 
veteran's Axis V GAF score of 65 remained unchanged from the 
previous April 1996 GAF score, the examiner observed that the 
veteran was barely able to control himself, and that he 
appeared to be very excited and in a near hypomanic state.  
It was unclear at that time if the veteran's symptoms were 
medication-induced and transient in nature, or if they were 
representative of an overall disability picture more severe 
than suggested by the Axis V GAF score of 65.  

At the time of his December 1999 VA rating examination, the 
veteran reported that his relationship with his wife and 
children was "great" and that he was likely going to retire 
from his long-term job at General Motors due to his physical 
disabilities.  He had appropriate hygiene at that time, and 
he appeared very anxious when recounting Vietnam experiences.  
His mood was characterized as anxious and at times dysphoric, 
but his thought processes were goal directed, and speech was 
coherent and to the point.  Hallucinations were not 
indicated.  The assigned Axis V GAF score was revised to 55, 
reflective of moderate psychiatric symptomatology.  

The Board finds that current symptomatology is most 
consistent with the criteria for a 50 percent evaluation.  
See generally 38 C.F.R. § 4.7 (1999).  Such determination is 
primarily based on the veteran's demonstrated anxiousness, 
first indicated in December 1997 and shown to a somewhat 
lesser degree in December 1999.  The veteran was not shown to 
have experienced any difficulty in understanding complex 
commands, did not have flattened affect, circumlocutory or 
stereotyped speech, or significantly impaired judgment.  He 
arguably may have had some difficulty in 

establishing and maintaining effective work and social 
relationships, but the Board notes that the veteran did 
describe his relationship with his wife as "great" and 
observes that he was actively involved in activities with his 
children.  

In any event, after applying the rating criteria to the 
evidence of record, the preponderance of the evidence is 
against assignment of a higher 70 percent evaluation for the 
veteran's psychiatric disabilities.  The veteran's overall 
disability picture, as reflected in the Board's discussion of 
the evidence above, does not reflect a degree of severity 
warranting assignment of a 70 percent or higher evaluation 
for the veteran's psychiatric problems.  Accordingly, his 
appeal must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that the 
severity of his psychiatric disabilities warrants higher 
evaluations.  However, there has been no showing that the 
psychiatric disabilities under consideration, major 
depressive disorder with anxiety, including PTSD, have 
necessitated any hospitalization, have caused marked 
interference with employment, or otherwise render 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran is not currently working, but 
observes that after 24 years of regular employment with 
General Motors, the veteran's unemployment is the result of 
various physical disabilities including three knee surgeries, 
rather than the result of any service-connected disabilities.  

In sum, the Board finds no evidence of an exceptional or 
unusual disability picture in this case, which renders 
impracticable the regular schedular standards.  In that 
regard, the Board notes that the Rating Schedule, including 
the criteria by which the veteran's psychiatric disabilities 
are evaluated, contemplates higher ratings for his 

service-connected psychiatric disabilities.  However, the 
evidence does not establish the presence of findings 
sufficient to warrant increased evaluations on a schedular 
basis.  The Board finds no evidence of an exceptional or 
unusual disability picture in this case, which renders 
impracticable the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___(2000) (to be codified as amended at 38 U.S.C. 
§ 5107) are not applicable.  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an increased evaluation in excess of 50 percent for the 
disability at issue.  


ORDER

Entitlement to an evaluation in excess of 50 percent for a 
major depressive disorder with anxious mood, to include PTSD, 
is denied.  



		
	JOHN R. PAGANO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


